Case 3:19-cv-02239-LAB-BGS Document 44 Filed 08/12/20 PageID.932 Page 1 of 7



  1
  2
  3
  4
  5
  6
  7
  8                        UNITIED STATES DISTRICT COURT
  9                       SOUTHERN DISTRICT OF CALIFORNIA
 10    Deborah Carreno,                           Case No. 3:19 CV 02239 LAB BGS
 11                        Plaintiff,
 12                 vs.                           ORDER DENYING MOTION TO
                                                  DISMISS COUNTERCLAIM
 13    360 Painting LLC.,                         [Dkt. 21]
                         Defendant
 14
 15
 16    And Related Counter Claim
 17
 18         A pleading is only a statement of a party’s claims, designed to provide
 19   “a short and plain statement of the claim showing that the pleader is entitled
 20   to relief.” Fed. R. Civ. P. 8(a)(2). Dismissal under Fed. R. Civ. P. 12(b)(6) is
 21   available when a pleading “fail[s] to state a claim”—that is, the pleading isn’t
 22   a “statement of the claim showing . . . entitle[ment] to relief.” Fed. R. Civ. P.
 23   12(b)(6); see, e.g., 5B Wright & Miller, Fed. Prac. & Proc. Civ. § 1356 (3d
 24   ed.) (“Only when [a pleading] fails to meet the [Rule 8(a)(2) . . . standard . . .
 25   is it subject to dismissal under Rule 12(b)(6).”) So motions under Fed. R. Civ.
 26   P. 12(b)(6) call on courts to answer only this: Is the challenged pleading a
 27   statement of a claim showing that the pleader is entitled to relief? It’s a
 28
Case 3:19-cv-02239-LAB-BGS Document 44 Filed 08/12/20 PageID.933 Page 2 of 7



  1   question about the pleading itself, so facts that aren’t part of the pleading
  2   aren’t relevant to the answer.
  3         Deborah Carreno has moved to dismiss 360 Painting’s breach of
  4   contract Counterclaim under Rule 12(b)(6). Yet her Motion to Dismiss
  5   doesn’t argue that the Counterclaim isn’t a statement of a claim showing that
  6   360 Painting is entitled to relief. Instead, Carreno goes straight to the merits,
  7   offering documents that aren’t part of the Counterclaim in support of a
  8   defense that also doesn’t appear on the Counterclaim’s face. These outside
  9   facts can’t change the Counterclaim’s contents, and even if they could they
 10   don’t prove Carreno’s defense. Carreno hasn’t carried her burden to show
 11   that the Counterclaim fails to state a claim for relief. The motion is DENIED.
 12         I.    Legal Standard
 13         A Rule 12(b)(6) motion to dismiss is a preliminary evaluation of a
 14   party’s pleading, intended only to “test[] the legal sufficiency of [the] claim.”
 15   Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). Parties don’t need to
 16   prove their claims at such an early stage, only state them sufficiently. See,
 17   e.g., Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 563 n. 8 (complaint “may
 18   not be dismissed based on . . . assessment that the plaintiff will fail to . . .
 19   prove his claim”).
 20         Because Rule 12(b)(6) focuses on whether the challenged pleading
 21   fails to state a claim, rather than whether the pleader will prove the claim,
 22   courts evaluate the pleading’s contents in isolation. See Hal Roach Studios,
 23   Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1555 n. 19 (9th Cir. 1990). This
 24   is less restrictive than it sounds—the pleading’s contents can include
 25   materials not explicitly quoted or attached, so long as the materials’
 26   authenticity is not contested and the pleading “necessarily relies” on them.
 27   Parrino v. FHP, Inc., 146 F.3d 699, 706 (9th Cir. 1998), superseded by
 28   statute on other grounds as stated in Abrego Abrego v. Dow Chemical Co.,


                                             -2-
Case 3:19-cv-02239-LAB-BGS Document 44 Filed 08/12/20 PageID.934 Page 3 of 7



  1   443 F.3d 676, 681 (9th Cir. 2006).
  2         In keeping with the limited inquiry of a Rule 12(b)(6) motion, another
  3   party’s affirmative defense can support a finding that the pleading fails to
  4   state a claim only when the defense “is obvious on the face of [the pleading].”
  5   Rivera v. Peri & Sons Farms, Inc., 735 F.3d 892, 902 (9th Cir. 2013); see
  6   also Dkt. 21-1 at 7 (citing 5B Wright & Miller, Federal Practice and Procedure
  7   § 1357, at 708 (3d ed. 2004)). And even when a party restricts its dismissal
  8   arguments to the pleading’s contents, the party asserting the affirmative
  9   defense bears the burden of proving it. See Jones v. Taber, 648 F.2d 1201,
 10   1203 (9th Cir. 1981) (“[T]he burden is always on the party advancing the
 11   affirmative defense to establish its validity”).
 12         II.   Discussion
 13         Carreno contends that 360 Painting’s claim for breach of the parties’
 14   Franchise Agreement fails to state a claim because federal and California
 15   franchise law entitle her to rescission of that agreement. 360 Painting was
 16   required to disclose its prior business history, but Carreno argues that it
 17   didn’t. As proof, she submits business formation documents for several
 18   entities that were not disclosed in the Franchise Disclosure Documents
 19   (“FDD”) attached to her Complaint. But those extrinsic documents don’t alter
 20   the contents of the Counterclaim, and the defense is neither obvious on the
 21   Counterclaim’s face nor conclusively established by the proffered
 22   documents.
 23               A. The documents Carreno relies on aren’t proper for
 24                  consideration on a Rule 12(b)(6) motion to dismiss.
 25         A document that a pleading necessarily relies on can be considered
 26   part of that pleading (and thus relevant to whether the pleading states a
 27   claim) if the document is incorporated by reference. See Marder v. Lopez,
 28   450 F.3d 445, 448 (9th Cir. 2006). If the pleading doesn’t refer to a document,


                                              -3-
Case 3:19-cv-02239-LAB-BGS Document 44 Filed 08/12/20 PageID.935 Page 4 of 7



  1   or if the document isn’t central to the pleading’s claim, the pleading doesn’t
  2   incorporate that document. See id. Here, the Counterclaim makes no
  3   mention of Carreno’s documents and there is no indication that business
  4   formation documents for these other entities are “central to” 360 Painting’s
  5   breach of contract claim (as opposed to Carreno’s defense). See Harmon v.
  6   Johnson & Johnson, Case No. CV 09-2979, 2009 WL 10659667 at *2 (C.D.
  7   Cal. July 30, 2009). 1
  8         Carreno’s Reply attempts to avoid this result by pointing to the
  9   Franchise Disclosure Documents (“FDD”). Dkt. 34 at 2. But not only were
 10   these attached to her own Complaint, rather than the Counterclaim, they’re
 11   not even the same documents.
 12         Attachment to Carreno’s Complaint doesn’t make the documents part
 13   of the Counterclaim. The Counterclaim still doesn’t refer to them, and they’re
 14   still not central to its claim. While courts often deem the contents of
 15   documents attached to a complaint true, they do so because the challenged
 16   pleading—usually a complaint—must be accepted as true for the purposes
 17   of the motion to dismiss. U.S. v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).
 18   Documents that the challenged pleading incorporates by reference are part
 19   of that pleading, so those documents’ contents temporarily must be deemed
 20   true, too. Id. Carreno’s Complaint and the contents of the documents
 21   attached to it don’t get that deference because her Complaint isn’t the
 22   pleading facing dismissal.
 23         Nor would treating as true the contents of documents attached to
 24   Carreno’s Complaint make a difference here: The Complaint doesn’t attach
 25   or even mention the documents in question. Instead, Carreno argues that
 26
      1
 27     While Marder itself considered a contractual release as “central to” the
      plaintiff’s claims, it appears to have done so because the plaintiff sought
 28   declaratory relief as to the meaning of the contract. See Marder, 450 F.3d at
      448.

                                           -4-
Case 3:19-cv-02239-LAB-BGS Document 44 Filed 08/12/20 PageID.936 Page 5 of 7



  1   the attached FDD should have included the other documents. Dkt. 34 at 2-4.
  2   Carreno didn’t even hint at this unguessable connection to the Counterclaim
  3   until she filed her reply brief, so she waived the argument and the Court need
  4   not consider it. See, e.g., Graves v. Arpaio, 623 F.3d 1043, 1048 (9th Cir.
  5   2010) (“[A]rguments raised for the first time in a reply brief are waived.”). In
  6   any event, if the Counterclaim’s closest connection to these documents is
  7   that they weren’t part of a document attached to a different pleading, then
  8   the Counterclaim plainly didn’t refer to them and can’t have incorporated
  9   them by reference.
 10         Alternatively, Carreno asks the Court to take judicial notice of the
 11   documents. Courts can judicially notice facts that “can be accurately and
 12   readily determined from sources whose accuracy cannot reasonably be
 13   questioned,” Fed. R. Evid. 201 (b)(2), but they have discretion to decline to
 14   do so. See Madeja v. Olympic Packers, LLC, 310 F.3d 628, 639 (9th Cir.
 15   2002). The documents aren’t central to the Counterclaim and the rescission
 16   defense they relate to isn’t “obvious on the [Counterclaim’s] face.” See
 17   Rivera, 735 F.3d at 902. They don’t tell the Court anything about the
 18   Counterclaim’s sufficiency and considering them wouldn’t make the
 19   rescission defense any more obvious (as discussed infra). The Court
 20   declines to take judicial notice of the documents.
 21               B. The documents don’t establish that Carreno is entitled to
 22                  rescission.
 23         Even if Carreno’s proffered documents were part of the Counterclaim,
 24   they don’t establish the defense she urges. She contends that the documents
 25   and the FDD demonstrate that 360 Painting didn’t disclose its prior business
 26   experience. This, she argues, entitles her to rescission. See Dkt. 21-1 at 7-9.
 27   Considered together with the FDD and the Counterclaim, the documents
 28   don’t establish that 360 Painting had to disclose them, and even so, Carreno


                                            -5-
Case 3:19-cv-02239-LAB-BGS Document 44 Filed 08/12/20 PageID.937 Page 6 of 7



  1   hasn’t shown that she could claim rescission under federal law.
  2         First, federal law: The regulations Carreno cites implement the Federal
  3   Trade Commission Act. See 16 C.F.R. § 436.5 (identifying authority for
  4   issuance as FTC Act). That Act doesn’t provide any private right of action,
  5   so violation of its implementing regulations won’t support a private defense
  6   of rescission. See Carlson v. Coca Cola Co., 483 F.2d 279, 280 (9th Cir.
  7   1973) (no private right of action under FTC Act).
  8         California law, on the other hand, would grant Carreno a right to
  9   rescission if she had proved that the franchisor willfully failed to disclose its
 10   prior business experience, but Carreno hasn’t proven it. Cal. Corp. Code §§
 11   31101, 31202, 31300. The documents and Counterclaim, without more, don’t
 12   indicate any connection to 360 Painting. Two of the documents reference
 13   Paul Flick, whom 360 Painting identifies as its CEO in separate briefing. See
 14   Dkt. 21-3, 21-5, 39-1. Even if this were part of the Counterclaim, Carreno
 15   offers no authority to suggest that 360 Painting was required to disclose
 16   Flick’s, rather than 360 Painting’s, prior business experience. See Cal. Corp.
 17   Code § 31101 (requiring disclosure of “business experience of the
 18   franchisor”); Dkt. 1-2 at 193, 237 (Franchise Agreement identifying 360
 19   Painting as “Franchisor”).
 20         Even if the additional documents could be treated as part of the
 21   Counterclaim, they aren’t sufficient to meet Carreno’s burden to prove her
 22   right to rescission under California or federal law. They can’t justify dismissal.
 23         III.   Conclusion
 24         On a motion to dismiss, the Court is restricted to considering the
 25   pleading’s contents, broadly construed. It can’t consider documents that the
 26   pleading’s claim doesn’t rely on, nor can it consider defenses that aren’t
 27   obvious on the pleading’s face. Carreno’s Motion to Dismiss asks the Court
 28   to start with facts that 360 Painting’s breach of counterclaim doesn’t rely on


                                             -6-
Case 3:19-cv-02239-LAB-BGS Document 44 Filed 08/12/20 PageID.938 Page 7 of 7



  1   and end by concluding that her non-obvious defense bars 360 Painting’s
  2   breach of contract claim. The Court can’t do either on a motion to dismiss,
  3   so it DENIES Carreno’s Motion and her associated Request for Judicial
  4   Notice.
  5
  6
      Dated: August 12, 2020                    ________________________
  7                                             Hon. Larry Alan Burns
  8                                             Chief United States District Judge

  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                          -7-
